Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 08/04/2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0193221 to Yoneyama in view of US 9,537,953 to Dadashikelayeh et al. (hereinafter Dadashikelayeh).
As to claims 1, 9 and 17, Yoneyama teaches a method comprising: receiving, by a processor device, from a requestor, a permissions query for a permissions status of a file (FIG. 11 and paragraph 66, inquiry for reference permission status); in response to receiving the permissions query, accessing permissions information for the file from a permissions database (paragraph 66, determines the reference permission status); determining, based on the permissions information, the permissions status of the file, wherein the permissions status comprises one or more of a read permission indicator, a write permission indicator, and an execute permission indicator for the file (paragraph 66, determines the reference permission status at least the document profile; paragraphs 4 and 11, permissions include reference, read, update and delete further permission to access or not which is execute or not); and sending a response to the requestor indicating the permissions status (paragraph 66, outputting the determination result).
Yoneyama does not explicitly teach a processor device of a quantum computing device, the file being a quantum file comprising a plurality of qubits.
However, Dadashikelayeh teaches a processor device of a quantum device and the file being a quantum file comprising a plurality of qubits (Col 1, lines 57-59, algorithms and experiments on quantum computers and processors working with individual quantum bits; Col 6, lines 56-58, a quantum computer comprises one or more quantum processors).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yoneyama to include the processor device of a quantum device and quantum files as taught by Dadashikelayeh in order to provide a much more powerful computing environment including computing which takes a significantly less amount of time than conventional computing.
As to claims 2, 10 and 18, Yoneyama teaches wherein the permissions query comprises an identifier of the quantum file (paragraph 66, name of the document).
As to claims 3, 11 and 19, Yoneyama teaches further comprising accessing an indicator of ownership of the quantum file; wherein determining the permissions status of the quantum file is further based on the indicator (paragraph 66, determination includes the use of a certificate).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama in view of Dadashikelayeh in further view of US 2018/0336371 to Fortmann et al. (hereinafter Fortmann).
As to claims 4 and 12, Yoneyama and Dadashikelayeh do not explicitly teach further comprising accessing an indicator of whether the quantum file is in use: wherein determining the permissions status of the quantum file is further based on the indicator.
However, Fortmann teaches accessing an indicator of whether the quantum file is in use: wherein determining the permissions status of the quantum file is further based on the indicator (paragraph 28, prevent an open file currently being accessed by one application from being concurrently accessed by another application).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yoneyama and Dadashikelayeh to include the indicator of the file is in user as taught by Fortmann in order to provide protection from unintentional overwriting of data by multiple users accessing the file simultaneously.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama in view of Dadashikelayeh in further view of US 2012/0124092 to Teranishi et al. (hereinafter Teranishi).
As to claims 8 and 16, Yoneyama and Dadashikelayeh do not explicitly teach receiving, from the requestor, a permissions update request for the quantum file; and in response to receiving the permissions update request, updating a permissions database entry corresponding to the quantum file in the permissions database based on the permissions update request.
However, Teranishi teaches receiving, from the requestor, a permissions update request for the quantum file; and in response to receiving the permissions update request, updating a permissions database entry corresponding to the quantum file in the permissions database based on the permissions update request (paragraph 133, received right change request and updating the workspace file access management table).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yoneyama and Dadashikelayeh to include the method of requesting a permissions update as taught by Teranishi in order to allow users to be subsequently blocked or allowed to access or perform operations on a file without having to create a new file, thus increasing the adaptability and user-friendliness of the system.

Allowable Subject Matter
Claims 5-7, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497